DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 14 January 2021.

Regarding Previous Claim Objections
Previous objection to claim 11 has been withdrawn in view of the amendment of the objected claim.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 6-7] with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 6-7, Applicants argue that prior art of record fails to teach “wherein the GUI notification includes a customized portion comprising context information associated with the individual's interactions with the security device”.
Newly found reference Tarmey discloses a system where alert notifications are displayed to recipients or GUI via configurable screens [Figs. 2-4] comprising information related to each of the security sensors illustrated in Fig. 1 [Paragraphs 31, 34, 35, 36]. Hence, a person having ordinary skills in the art would recognize that the interaction of POIs with security sensors (as taught by Kephart – Figs. 1-5) are notified to recipients as in Tarmey upon detection of incidents between the POIs and the security devices.

Regarding claim 11, this claim has been amended to incorporate similar limitations as those set forth in independent claim 1 and is rejected under similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
1 and 11 have been amended. Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 14, “individual’s interactions” lacks of antecedent basis as there is of previous recitation of plurality of interactions.

For claims 2-10:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul et al. (US Patent Application Publication No. 2012/0084288) in view of Kephart (US Patent Application Publication No. 2018/0096197) and further in view of Tarmey et al. (US Patent Application Publication No. 2014/0197959).

Regarding claim 1, Abdul teaches a method for a person of interest (POI) monitoring system (Fig. 2), the method comprising:
generating a POI data structure, wherein the POI data structure comprises an identifier of an individual to be monitored as a POI (structure of a POI is generated [Abstract | Paragraphs 55-58]);
causing the POI data structure to include an indication of one or more recipients to be notified upon detection of the individual (authorities are listed to be notified [Abstract | Paragraphs 55-58]. Additionally, Abdul discloses a POI system [abstract – Fig. 2] where a user/administrator 140 of the system processes the information related to the POI. Said data comprises information about recipients that are selected for receiving said data: “user 140 then uses a data processing unit 206 to input the data 202 into the database 102. The data may consist of… cyber address recipient address…” [Paragraph 58]. That is, a person having ordinary skills in the art would recognize that an administrator of the POI system determines and establishes who will be accessing or receiving relevant/needed information about a POI. Furthermore, Abdul when the profile 208 is updated with new information, all users tracking the profile 208 may receive an alert indicating that the profile 208 has been updated and the updated information…  As soon as the profile 208 is updated with POI 106A's most recent spotted location, the update may be communicated to user 140B through an alert… user 140A may manually select what users may receive certain alerts” [Paragraph 70]. Additionally, the claim does not further define what it means by “detection of the individual” or in what circumstances “a detection of the individual” takes place; thus being broadly interpreted as any action of proceeding over a profile of a POI);
determining whether the received identifier matches the identifier of the POI data structure (it is determined a match between a desired POI with an obtained identifier [Paragraphs 14, 19, 23]); and
causing one or more user devices associated with the one or more recipients to display a graphical user interface (GUI) notification in response to the received identifier matching the identifier of the POI data structure (the authorities are notified about the finding of the POI as shown in Figs. 9-10 [Paragraphs 9, 14, 19]. Additionally, Abdul’s system informs the authorized users/administrators about the POI, by activing devices with graphical interfaces, to show said users/administrators the latest updated information about the POI; where said devices comprise PDA, laptops, smartphones, etc. [Paragraph 70]. By this approach, a person 
However, Abdul does not explicitly mention receive, from a security device, security data that describes an interaction of the individual with the security device, the security data comprising the identifier of the individual.
Kephart teaches, in a similar field of security systems, the following:
receive, from a security device, security data that describes an interaction of the individual with the security device, the security data comprising the identifier of the individual (it is established an interaction between sensors and a POI, where the sensors (e.g. cameras) identifies the desired POI based on identifiers [Abstract]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the security system (as taught by Abdul) by implementing interaction between a sensor and a POI (as taught by Kephart) for the purpose of properly identifying people (Kephart – Paragraph 13).
But, the combination of Abdul and Kephart does not explicitly mention wherein the GUI notification includes a customized portion comprising context information associated with the individual's interactions with the security device.
Tarmey teaches, in a similar field of security systems, the following:
wherein the GUI notification includes a customized portion comprising context information associated with the individual's interactions with the security device (Tarmey discloses a system where alert notifications are displayed to recipients or GUI via configurable screens [Figs. 2-4] comprising information related to each of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the security system (as taught by Abdul) by implementing interaction between a sensor and a POI (as taught by Kephart) by notifying information about the individual interaction with the system (as taught by Tarmey) for the purpose of indicating different alert information from associated security devices (Tarmey – Paragraph 10).

Regarding claim 2, Abdul further teaches the method of Claim 1, wherein generating the POI data structure further comprises: receiving, from a setup device, the POI data structure; generating a POI identifier for the POI data structure; receiving, from the setup device, POI information, POI tags, and POI restrictions; and storing the POI data structure with the POI identifier, the POI information, the POI tags, and the POI restrictions (when establishing the structure, the system incorporates different aspects for recognizing the POI, including identifiers, etc. [Abstract | Paragraphs 55-58]).

Regarding claim 3, Kephart further teaches the method of Claim 1, wherein determining whether the received identifier matches the identifier of the POI data structure further comprises: receiving, from the security device, a location and an identifier associated with a monitored individual; searching a plurality of POI data structures with the identifier of the monitored individual; verifying, based on the search, whether the monitored individual is a POI; and determining, based on the location associated with the monitored individual, whether a POI alarm exists (cameras 40, 76, 100 search and identifies a desired POI where it is located based on matching of identifiers).

Regarding claim 4, Kephart further teaches the method of Claim 3, wherein each of the plurality of POI data structures further comprise one or more restricted areas and wherein the location is associated with the one or more restricted areas (Fig. 8 determines the restriction of an identified POI for accessing a restricted area because of negative record [Paragraph 85]).

Regarding claim 5, Kephart further teaches the method of Claim 1, wherein the security data further comprises facial recognition data (Fig. 5 illustrates facial recognition [Paragraph 73]).

Regarding claim 6, Kephart further teaches the method of Claim 1, wherein the security data further comprises license plate recognition data (Fig. 2 detects license plates [Paragraph 51]).

Regarding claim 7, Abdul further teaches the method of Claim 1, wherein the GUI notification is an email message (emails are used for notifying users [Paragraph 

Regarding claim 8, Abdul further teaches the method of Claim 1, wherein the GUI notification is an alarm in an alarm interface (since authorities are notified about the finding of a POI, a person having ordinary skills in the art would recognize that alarms are generated [Paragraph 9]).

Regarding claim 9, Abdul further teaches the method of Claim 1, wherein the POI data structure further comprises a response procedure describing one or more actions for the one or more recipients to take upon receiving the GUI notification (since law enforcement authorities are notified about a found POI, and the structure comprises several sensitive information about the wanted POI, a person having ordinary skills in the art would recognize that appropriate procedure are notified to officers [Paragraphs 55, 59]).

Regarding claim 10, Kephart further teaches the method of Claim 1, wherein the security device is an access control device, and wherein the interaction of the individual with the security device includes the individual presenting an identifier (ID) card to the access control device (users are identified upon direct interaction between a user and control device [Paragraph 61]).

Regarding claims 11-20, these claims are rejected as applied to claims 1-10, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 27, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633